O’BRIEN, J.
(dissenting).
I am unable to concur. . Fred Behlmer, the certificate holder, disappeared July 11, 1901, in the manner described in the opinion of the majority. The plaintiff, his wife, the beneficiary named in the certificate, paid the assessments due upon the certificate until July 28, 1902, at which time she stopped making any payments, and with reference to this testified upon the trial: “Isimply stopped paying, that is all. In my mind I knew that he was dead, arid there was no use paying on forever, I said.”
The jury found that Behlmer died prior to July. 29, 1902. We have, then, this case: The certificate holder in fact died prior to July 29, 1902; the beneficiary elected to assume that he had died prior to that date and paid no further assessments. Proof of death was made in August, 1908, and .this action commenced October 12, 1908.
- The by-laws of the association required proof of death as a prerequisite to the bringing of an action, but fixed no specific time therefor which made it obligatory upon the beneficiary to furnish such proof within a reasonable time after the death of the insured. • If proof of death was not furnished within a reasonable time, the beneficiary lost her right of action; if it was so furnished, the cause of action thereupon accrued, and suit might be commenced at any time within six years thereafter.
In my opinion, if this was a case for the jury at all, these two questions should .have been segregated and presented to the jury as independent claims for their determination. Instead of doing so, the court instructed the jury: “If you find that a reasonable time for the presentation of proofs of loss extended to a point so late that the six years had not expired when the action was begun, then you will not hold the claim or the suit barred by the statute of limitations.” Under this instruction the jury might have found three months after July 29, 1902, a reasonable time to make proof of death, and the action brought October 12, 1908, not barred by the statute, while in fact the proof of death was not made until August, 1908, or more than five years after the reasonable period of three months had expired. This instruction was prejudicial error which at least entitles *316the defendant to a new trial; but, in addition, I think the defendant was entitled to a directed verdict in its favor.
Continued and unexplained absence for seven years is sufficient to create the presumption of death, but carries with it no presumption as to the time of death. Davie v. Briggs, 97 U. S. 628, 24 L. Ed. 1086. Death, however, may be proved by circumstantial evidence even where the statutory period creating the presumption has not elapsed. 13 Cyc. 299. The plaintiff deliberately elected in July, 1902, to act upon the assumption that her husband was dead. She might have elected to maintain the certificate in force, until the presumption of death arose under the statute. The defendant had no voice in the matter. Having concluded to act upon the theory of his death, it then became the plaintiff’s duty to furnish, within a reasonable time, proof of death. She failed to do so for more than six years, the statutory limitation for an action upon the policy. In my judgment a reasonable time for the performance of this act could be no longer, as a matter of law, than the statutory period for bringing suit after the cause of action had accrued. State v. Probate Court of Ramsey County, 40 Minn. 296, 41 N. W. 1033; O’Mulcahey v. Gragg, 45 Minn. 112, 47 N. W. 543; Davis v. Townsend, 45 Minn. 523, 525, 48 N. W. 405; State v. Norton, 59 Minn. 424, 61 N. W. 458; McDonnell v. Branch Bank, 20 Ala. 313; Codman v. Rogers, 10 Pick. 112, 119; Campbell v. Whoriskey, 170 Mass. 63, 48 N. E. 1070; Williams v. Bergin, 116 Cal. 56, 47 Pac. 877; Spratley v. Mutual, 11 Bush. (Ky.) 443; 25 Cyc. 1207.